            Case 1:21-cr-00050-CRC Document 23 Filed 02/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       :
                                                :
             v.                                 :
                                                :     CASE: 1:21-CR-00050-CRC
 JENNIFER LEIGH RYAN                            :
 JASON LEE HYLAND                               :
 KATHERINE STAVELEY SCHWAB                      :
                Defendants.                     :

                       NOTICE OF SUBSTITUTION OF COUNSEL

       PLEASE NOTICE the appearance in this case of Frances E. Blake, United States

Department of Justice, Assistant United States Attorney, the United States Attorney’s Office, as

counsel for the United States of America in place of Assistant United States Attorney Kimberly

Paschall.

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188


                                    By:     /s/ Frances E. Blake
                                            FRANCES E. BLAKE
                                            Texas Bar No. 24089236
                                            Assistant United States Attorney
                                            Detailee
                                            United States Attorney’s Office
                                            for the District of Columbia
                                            Frances.Blake@usdoj.gov
         Case 1:21-cr-00050-CRC Document 23 Filed 02/24/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 24th day of February 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                     By:    /s/ Frances E. Blake
                                            FRANCES E. BLAKE
                                            Texas Bar No. 24089236
                                            Assistant United States Attorney
                                            Detailee
                                            United States Attorney’s Office
                                            for the District of Columbia
                                            Frances.Blake@usdoj.gov




                                               2
